Citation Nr: 0335996	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  92-17 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
allergic rhinitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder, claimed as a stomach disorder, 
gallbladder disease, or pancreatitis.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to a disability rating in excess of 
30 percent for a left foot/ankle disorder.

6.  Entitlement to an effective date earlier than May 19, 
1999, for a 50 percent rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from August 1965 to August 
1967.

In a March 1973 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for allergic rhinitis and gallbladder 
disease.  In a May 1973 rating decision the RO also denied 
entitlement to service connection for pancreatitis.  The 
veteran submitted a notice of disagreement with those 
decisions in November 1973, and the RO issued a statement of 
the case in May 1974.  The veteran did not, however, submit a 
substantive appeal following the issuance of the statement of 
the case and the March and May 1973 decisions are, therefore, 
final.  38 U.S.C. § 4005 (1970); 38 C.F.R. § 19.153 (1972).

In June 1990 the veteran again claimed entitlement to service 
connection for pancreatitis, and in February 1991 he claimed 
entitlement to service connection for a "stomach disorder," 
both of which he asserted were caused by exposure to Agent 
Orange.  He did not then describe the "stomach disorder" 
for which he was seeking service connection.  In a November 
1991 rating decision the RO denied service connection for a 
"stomach disorder," without addressing the prior denial of 
service connection for gallbladder disease and pancreatitis.  
In a December 1991 rating decision the RO determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for gallbladder disease, and in 
March 1994 (following the publication of new regulations 
pertaining to Agent Orange related diseases) the RO again 
denied service connection for pancreatitis.

The veteran perfected an appeal of the RO's November 1991 
denial of service connection for a "stomach disorder," but 
he did not separately perfect an appeal of the denials of 
service connection for gallbladder disease and pancreatitis.  
In his February 1992 substantive appeal, however, he defined 
the disabilities for which he had claimed service connection 
as a "stomach disorder" as the gallbladder disease and 
pancreatitis.  The Board of Veterans' Appeals (Board) finds, 
therefore, that the RO's November 1991 denial of service 
connection for the stomach disorder, which the veteran has 
appealed, incorporates the disabilities of gallbladder 
disease and pancreatitis.  Because the RO had previously 
denied service connection for both diseases, the Board also 
finds that the issue on appeal is whether new and material 
evidence has been submitted to reopen the previously denied 
claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001) (the Board does not have jurisdiction to 
adjudicate a previously denied claim on a de novo basis in 
the absence of a finding that new and material evidence has 
been submitted).  The Board has also characterized the 
claimed disability as a "gastrointestinal disorder" in 
order to incorporate all of the veteran's contentions.  See 
Buckley v. West, 12 Vet. App. 76, 81 (1998) (the Board has 
jurisdiction of all issues appropriately identified from the 
radix of the notice of disagreement).

In the November 1991 rating decision the RO also denied 
entitlement to service connection for a left foot/ankle 
disorder, a sinus disorder, and PTSD.  The RO also determined 
that new and material evidence has not been submitted to 
reopen the claim for service connection for allergic 
rhinitis.  The veteran also appealed those issues.

This case was previously before the Board in December 1994, 
at which time the Board remanded the case to the RO for 
additional development.  While the case was pending at the 
RO, in an April 1997 rating decision the RO granted service 
connection for a left foot/ankle condition, rated as 
10 percent disabling; and PTSD, also rated at 10 percent.  
The RO increased the rating for the left foot/ankle condition 
from 10 to 30 percent in August 1997.  The veteran also 
perfected an appeal of the ratings assigned for the left 
foot/ankle condition and PTSD.  In September 1999 the RO 
increased the rating for PTSD from 10 to 50 percent, 
effective June 9, 1999.  The veteran stated in October 1999 
that he was satisfied with the 50 percent rating assigned for 
PTSD, which the Board construes as a withdrawal of his appeal 
on the issue.  38 C.F.R. § 20.204 (2003).  He has, however, 
appealed the effective date assigned for the 50 percent 
rating, which the RO later revised to May 19, 1999.

In a December 1999 rating decision the RO determined that the 
veteran's claim for service connection for diabetes mellitus 
was not well grounded.  The concept of a well-grounded claim 
was eliminated by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), which was 
enacted on November 9, 2000.  The VCAA also provided for the 
re-adjudication of any claim denied as not being well 
grounded after July 14, 1999.  VCAA, § 7, subpart (b).  Based 
on this provision of the law, in an August 2001 rating 
decision the RO denied entitlement to service connection for 
diabetes mellitus based on the substantive merits of the 
claim.  The veteran has also perfected an appeal of that 
decision.

The issues of entitlement to service connection for 
sinusitis, an increased rating for the left foot/ankle 
condition, and an earlier effective date for the assignment 
of the 50 percent rating for PTSD will be addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and obtained all relevant evidence 
designated by the veteran.

2.  The RO denied entitlement to service connection for 
allergic rhinitis in March 1973, and that decision became 
final in the absence of a perfected appeal.

3.  The evidence submitted subsequent to the March 1973 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is not 
material, however, because it does not directly and 
substantially show that allergic rhinitis did not pre-exist 
service or was aggravated during service, and it need not be 
considered in order to fairly decide the merits of the 
veteran's claim.

4.  The RO denied entitlement to service connection for 
gallbladder disease in March 1973 and pancreatitis in May 
1973, and those decisions became final in the absence of a 
perfected appeal.

5.  The evidence submitted subsequent to the March and May 
1973 decisions is new, in that it is not cumulative and was 
not previously considered by decisionmakers.  The evidence is 
also material, because it bears directly and substantially on 
the issue on appeal, that being whether gallbladder disease 
or pancreatitis is related to an in-service disease or 
injury, and it must be considered in order to fairly decide 
the merits of the veteran's claim.

6.  The preponderance of the competent and probative evidence 
of record indicates that neither gallbladder disease, 
pancreatitis, or any other gastrointestinal disorder is 
related to an in-service disease or injury, including 
exposure to Agent Orange.

7.  The preponderance of the competent and probative evidence 
of record indicates that diabetes mellitus is not related to 
an in-service disease or injury, including exposure to Agent 
Orange.

CONCLUSIONS OF LAW

1.  The March 1973 rating decision in which the RO denied 
entitlement to service connection for allergic rhinitis is 
final, new and material evidence has not been submitted, and 
the claim is not reopened.  38 U.S.C. § 4005(c) (1970); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 19.153 (1972); 
38 C.F.R. § 3.156 (2001).

2.  The March and May 1973 rating decisions in which the RO 
denied entitlement to service connection for gallbladder 
disease and pancreatitis are final, new and material evidence 
has been submitted, and the claims are reopened.  38 U.S.C. 
§ 4005(c) (1970); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 19.153 (1972); 38 C.F.R. § 3.156 (2001).

3.  A gastrointestinal disorder, claimed as a stomach 
disorder, gallbladder disease, or pancreatitis, was not 
incurred in or aggravated by active service, nor can such a 
disorder be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003); Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).

4.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor can it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection should be 
granted for allergic rhinitis because the disorder had its 
onset during service.  He also claims that gallbladder 
disease and pancreatitis started during service, as shown by 
his complaints of indigestion during service.  As an 
alternative, he contends that the gastrointestinal disorders 
were caused by his exposure to Agent Orange while serving in 
Vietnam.  He also claims that the diabetes mellitus was 
caused by his exposure to Agent Orange.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of these issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

Development of the Claims

The VCAA, which is codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  

The VCAA is potentially applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but still pending before VA on 
that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  The VCAA, however, left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  The VCAA provides that "nothing in 
the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108."  38 U.S.C.A. § 5103A(f) (West 2002).  

According to the revised statute and regulation, if the claim 
for service connection for a particular disability has been 
previously denied, and the veteran is seeking reopening of 
that claim, VA will notify the veteran of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  For claims filed on or after August 29, 2001 (which 
does not include this claim), VA also has a duty to assist 
the veteran in developing evidence that may be found to be 
new and material.  If VA determines that new and material 
evidence has been submitted, VA is obligated to inform the 
veteran of the evidence needed to establish service 
connection for the claimed disorder and to assist him in 
obtaining any relevant evidence.  38 C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in March 1991 by informing 
him that he was responsible for submitting medical evidence 
documenting his treatment for the claimed disorders since his 
separation from service.  In the December 1994 remand the 
Board informed the veteran of the information and evidence 
needed to substantiate his claims by instructing him to 
identify any medical care provider who had evidence relevant 
to his claims, so that the RO could obtain those records on 
his behalf.

Following the December 1994 remand, in a January 1995 notice 
the RO instructed the veteran to provide authorizations for 
the release of medical information for the medical care 
providers he had identified, so that the RO could obtain 
those records.  The RO also informed him that the RO would 
obtain his VA treatment records.  On receipt of the 
authorizations, the RO requested the medical records the 
veteran had identified.  The RO notified the veteran in 
November 1996 and December 1997 that the medical care 
providers had not responded to the RO's request, and that he 
was responsible for obtaining those records and submitting 
them to the RO.

In a September 1997 notice the RO informed the veteran that 
in order to support his claim for service connection, he was 
responsible for submitting medical evidence of a current 
disability and medical evidence showing that the disorder was 
related to service.  The RO informed the veteran of the 
evidence needed to substantiate his claims in May 1999 by 
informing him that he was responsible for submitting medical 
evidence of a current disability, evidence of the incurrence 
of a related disease or injury in service, and medical 
evidence of a nexus between the two.  Although the May 1999 
notice was provided to the veteran in the context of 
establishing a well grounded claim, that notice is sufficient 
to inform him of the evidence needed to substantiate his 
claim under the VCAA because the requirements are the same.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In February 2001 the RO provided the veteran the definition 
of new and material evidence, and informed him that his claim 
for service connection for pancreatitis had been denied 
because the evidence he had then submitted was not new and 
material.

The RO also informed the veteran of the evidence needed to 
substantiate his claims in August 2001and April 2002 notices 
by informing him of the provisions of the VCAA and the 
specific evidence required to substantiate his claim for 
service connection.  The RO also informed him of the 
information and evidence that he was required to submit, and 
the evidence that the RO would obtain on his behalf.  The RO 
instructed him to identify any evidence that was relevant to 
his claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  The RO informed him that although VA would 
make reasonable efforts to obtain the evidence he identified, 
it was ultimately his responsibility to provide the evidence 
in support of his claim.

The Board notes that in the April 2002 notice the RO 
instructed the veteran to submit the requested information 
and/or evidence within 30 days of the notice.  In Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 3.159(b)(1), which allowed the RO to 
adjudicate the claim based on the evidence of record at the 
end of a 30 day period.  The Federal Circuit found that the 
denial of a claim within one year of the notice, with a 
promise to reopen the claim within the one-year period if 
substantiating evidence was submitted, did not satisfy the 
statutory requirement that the veteran be allowed one year in 
which to submit the requested evidence.  

In the April 2002 notice the RO also informed the veteran, 
however, that he had up to one year following the notice to 
submit such evidence.  The RO continued to develop evidence 
more than 30 days after the April 2002 notice, and additional 
evidence was added to the claims file more than one year 
following the April 2002 notice.  More than one year has now 
expired since the veteran was most recently notified of the 
evidence needed to substantiate his claim in April 2002.  The 
Board finds, therefore, that he has not been prejudiced by 
the reference in the April 2002 notice to a 30-day response 
period.  

The Board further notes that the claims now being adjudicated 
were initiated in June 1990 and February 1991.  During the 
13 years in which VA has been developing these claims, the 
veteran has had multiple contacts with the RO, including two 
hearings before the RO Decision Review Officer and one 
hearing before the undersigned in March 2003.  It is apparent 
from a review of the five-volume claims file that the veteran 
has been fully informed of the evidence needed to 
substantiate his claims, and the relative responsibilities of 
the veteran and VA in developing that evidence.  The Board 
finds, therefore, that VA has fulfilled its obligation to 
inform the veteran of the evidence needed to substantiate his 
claims.

Duty to Assist

As will be found below, the Board has determined that new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for allergic rhinitis.  
Because the veteran's claim was submitted prior to August 29, 
2001, in the absence of a finding that new and material 
evidence has been submitted, VA does not have a duty to 
assist him in obtaining evidence in support of that claim.  
38 C.F.R. § 3.159(c) (2003).

The Board has found, however, that new and material evidence 
has been submitted to reopen the claim for service connection 
for a gastrointestinal disorder.  VA's responsibilities to 
the veteran pertaining to that claim, and the claim for 
service connection for diabetes mellitus, require VA to make 
reasonable efforts to help him obtain evidence necessary to 
substantiate the claims, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  VA's duty includes making efforts to obtain his 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  The 
veteran is also required to provide the information necessary 
to obtain this evidence, including authorizations for the 
release of medical records.  38 C.F.R. § 3.159(c) (2003).  

The RO has obtained the veteran's service medical and 
personnel records, and the VA and private treatment records 
he identified.  The RO also obtained a copy of the medical 
evidence relied upon in determining his entitlement to 
disability benefits from the Social Security Administration.

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), in a claim 
for compensation benefits the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  In this case 
the RO provided the veteran a VA medical examination in 
September 1991, but the examiner did not provide any opinion 
regarding the etiology or onset of the veteran's 
gastrointestinal disorders or diabetes mellitus.

The United States Court of Appeals for Veterans Claims 
(Court) has interpreted this statute as requiring VA to 
provide a medical examination or obtain a medical opinion in 
any compensation claim in which the veteran provides medical 
evidence of a current disability, evidence of an in-service 
disease or injury, and evidence of a nexus to service.  
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Court 
implied that an examination or opinion in this situation is 
necessary, regardless of the probative value of the veteran's 
evidence.

The regulation implementing this provision of the statute is 
located at 38 C.F.R. § 3.159(c)(4)(i) (2003).  That section 
provides that a medical examination or medical opinion is 
necessary if the information and evidence of record do not 
contain sufficient competent medical evidence to decide the 
claim, but:

(A) Contains competent lay or medical 
evidence of a currently diagnosed 
disability or persistent or recurring 
symptoms of a disability; 

(B) Establishes that the veteran suffered 
an event, injury, or disease in service, 
or has a disease or symptoms of a disease 
to which the presumptive provisions of 
the law apply, provided that he has the 
requisite service or triggering event to 
qualify for the presumption; and 

(C) Indicates that the claimed disability 
or symptoms may be associated with the 
established event, injury, or disease in 
service or with another service-connected 
disability. 

38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2003) (emphasis 
added).

The Federal Circuit reviewed this subsection of the 
regulation in Paralyzed Veterans of America, et. al., 345 
F.3d at 1334, and upheld the validity of the regulation.  The 
Federal Circuit found that the regulation properly filled 
gaps left in the statute, and concluded that the appellant's 
arguments that the regulation imposed requirements not 
included in the statute were invalid.  The regulatory 
requirement that VA provide a medical examination or obtain a 
medical opinion only if the information and evidence of 
record is not sufficient to decide the claim is, therefore, 
valid.

In the instant appeal the veteran has submitted an October 
2001 medical opinion from H.W.S., M.D., indicating that the 
pancreatitis that was initially diagnosed following his 
separation from service was caused by his exposure to Agent 
Orange.  As will be shown below, the Secretary has, under the 
authority of the Agent Orange Act of 1991, Pub. L. No. 102-4, 
105 Stat. 11 (1991) (codified at 38 U.S.C.A. § 1116 (West 
2002)), published regulations defining the specific 
disabilities that have been statistically shown to be related 
to Agent Orange exposure.  The findings by the Secretary are 
based on analyses by the National Academy of Sciences of the 
scientific validity of the various studies on that issue and 
all other sound medical and scientific information.  Those 
findings by the Secretary are highly probative in determining 
the relationship between Agent Orange exposure and the 
claimed disabilities.  In light of that evidence, the Board 
finds that the evidence of record is sufficient to decide the 
claim, and that an additional medical opinion is not 
required.

In January 2002 the RO asked Dr. S. to provide the rationale 
for his opinion that the veteran's pancreatitis was caused by 
exposure to Agent Orange.  In a March 2003 report Dr. S. 
referenced medical studies that he characterized as showing a 
relationship between Agent Orange and the development of 
pancreatic disease.  The studies cited by Dr. S., however, 
all pertain to a statistical relationship between Agent 
Orange exposure and the development of diabetes mellitus, 
which relationship has already been established by VA 
regulation.  See 38 C.F.R. § 3.309(e) (2003).  The studies 
cited by Dr. S. do not refer to a relationship between Agent 
Orange exposure and pancreatic disease, per se.  As will be 
shown below, the critical issue to be decided by the Board is 
whether the evidence shows that chronic pancreatitis, the 
intervening cause of the veteran's diabetes mellitus, was 
caused by Agent Orange exposure.  Dr. S.'s March 2003 
statement is, therefore, either cumulative of the evidence 
already of record (the establishment of an etiological 
relationship between Agent Orange exposure and diabetes 
mellitus), or not relevant to the critical issue on appeal 
(an etiological relationship between Agent Orange exposure 
and pancreatic disease, per se).  For that reason the Board 
finds that remand of this issue for the RO to consider the 
March 2003 medical report in the first instance is not 
required.  See Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1346-47 (Fed. 
Cir. 2003); 38 C.F.R. § 20.1304 (2001).

In addition to the above, in March 2003 the veteran's 
representative submitted a summary of multiple studies 
pertaining to the effects of various toxins, including 
dioxin, on various body functions in humans and laboratory 
animals.  As noted above, since 1991 the National Academy of 
Sciences has conducted biennial reviews of the published 
studies pertaining to Agent Orange exposure and the 
development of health problems.  Presumably, the most recent 
review conducted by the National Academy of Sciences included 
consideration of the studies referenced by the 
representative, all of which were published prior to 2002.  
The Board finds, therefore, that the summary of medical 
treatises is cumulative of the evidence relied upon by the 
RO, which expressly included the regulations pertaining to 
the presumption of service connection based on exposure to 
Agent Orange.  The Board further finds, therefore, that 
remand of the case for the RO's consideration of that 
evidence is not required.  Disabled American Veterans, et. 
al., v. Secretary of Veterans Affairs, 327 F.3d at 1346-47; 
38 C.F.R. § 20.1304 (2001).

The veteran has not alluded to the existence of any other 
available evidence that is relevant to his claims.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of his claims and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claims.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

Relevant Laws and Regulations

New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. § 19.153 
(1972).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2001).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2003)).  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claims were initiated prior to August 2001, the 
claims will be adjudicated by applying the law previously in 
effect.

Service Connection in General

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service Connection Based on Agent Orange Exposure

A veteran who had active service in the Republic of Vietnam 
during the Vietnam War period will be presumed to have been 
exposed to an herbicide agent during that service.  
38 U.S.C.A. § 1116(f) (West 2002).  When such a veteran 
develops a disorder listed in 38 C.F.R. § 3.309(e), which 
disorders have been shown to be caused by exposure to Agent 
Orange, to a degree of 10 percent or more within the 
specified period, the disorder shall be presumed to have been 
incurred during service.  38 C.F.R. §§ 3.307, 3.309(e) 
(2003).  

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam Era is not warranted for any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  Diseases 
Not Associated With Exposure to Certain Herbicide Agents, 68 
Fed. Reg. 27,630 (May 20, 2003).  The Federal Circuit has 
held, however, that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 
98 Stat. 2725, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Standard of Proof

In reviewing the veteran's claims for service connection on a 
de novo basis, the determination as to whether the 
requirements for service connection are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  38 U.S.C.A. § 7104(a) 
(West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2003).  When there is an approximate 
balance of positive and negative evidence regarding a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Allergic Rhinitis

The veteran contends that service connection for allergic 
rhinitis should be granted because he was treated for that 
disorder during service.  

Factual Background

His service medical records show that when examined on 
entering service in April 1965, he reported having ear, nose, 
and throat trouble, which he described as a dust allergy.  He 
also reported having had his adenoids removed three times as 
a child.  On elaborating on that report the medical examiner 
noted that the veteran did not then have any symptoms, and no 
abnormalities were found on examination.

He was treated for sinusitis and rhinitis in January 1966, 
which did not respond to treatment and he was referred for an 
ear, nose, and throat evaluation.  The report of that 
evaluation, if it was conducted, is not of record.  He 
underwent another ear, nose, and throat evaluation in May 
1967, at which time the examiner noted that the veteran had a 
long history of sinusitis.  The veteran then reported having 
had difficulty breathing for years, and the examiner noted 
that he had a possible history of allergies.  That evaluation 
resulted in a diagnosis of allergic versus vasomotor 
rhinitis, and the veteran was referred for an allergy work-
up.  During the allergy work-up he reported having had the 
symptoms for four or five years.  The allergist entered a 
diagnosis of perennial rhinitis, probably allergy based, 
versus vasomotor rhinitis.  The allergist noted that the 
veteran was awaiting discharge, and that he did not want to 
stay in service for the time required for allergy testing.

He continued to receive treatment for his symptoms, and an 
allergy study was done in July 1967.  At that time he 
reported a long history of intermittent nasal congestion, and 
that his adenoids had been removed three times prior to 
service.  He reported having used Afrin nasal spray four to 
six times a day for the previous three years.  The allergy 
testing was positive for multiple substances, and the 
physician entered diagnoses of rhinitis medicamentosa and 
hyperesthetic rhinitis with allergic components, with 
possible psychophysiological aggravation of symptoms.  The 
physician strongly recommended that the veteran stop smoking, 
and that he discontinue the use of nasal spray.  The veteran 
again complained of ear, nose, or throat trouble when being 
examined on separation from service, which the examiner 
described as a chronic sinus problem.  On examination the 
examiner noted that the veteran had undergone studies for 
chronic allergic rhinitis, but that he was not willing to 
apply for a continuance on active duty (presumably for 
treatment).

Based on the evidence shown above, in the March 1973 rating 
decision the RO denied entitlement to service connection for 
allergic rhinitis.  The RO found that the disorder pre-
existed service, and was not shown to have been aggravated 
during service.

The evidence received subsequent to the March 1973 decision 
includes the report of a September 1991 VA examination, which 
shows that the veteran then suffered from chronic sinus 
disease, but did not result in a diagnosis of allergic 
rhinitis.  During an October 1991 ear, nose, and throat 
evaluation the veteran reported having had nasal congestion 
for many years, and having undergone allergy shots, which did 
not alleviate his symptoms.  His symptoms were then diagnosed 
as probably being allergic rhinitis.  The examiner did not 
provide an opinion regarding the onset of the disorder.

The veteran testified during an April 1992 hearing that he 
continued to have upper respiratory allergy symptoms, for 
which he had received treatment since his separation from 
service.  He had tried to obtain medical records for his 
treatment shortly after service, but those records were no 
longer available.  

VA and private treatment records indicate that in July 1998 
he was treated for acute sinusitis and bronchitis, but not 
allergic rhinitis.  He was treated for nasal congestion in 
February 1999, and then reported having used Afrin nasal 
spray for more than 20 years.  In July 1999 his nasal 
congestion was diagnosed as allergic rhinitis and rhinitis 
medicamentosa, and he was again instructed to discontinue the 
use of nasal sprays.  He was again treated for allergic 
rhinitis in June and October 2001.  Other than characterizing 
the disorder as allergic in nature, none of the VA or private 
treatment records provide any etiology for the rhinitis.

The veteran provided hearing testimony before the undersigned 
in March 2003.  He then stated that he told the examiner when 
he entered service that he had had three surgeries to have 
his adenoids removed and that he was taking medication in 
order to be able to breathe, but that he was inducted 
nonetheless.  He stated that his mother sent him medication 
so that he could breathe the entire time he was in Vietnam, 
and that he continued to have difficulty breathing.

Analysis

The RO denied service connection for allergic rhinitis in 
March 1973 because the evidence then showed that, although 
chronic allergic rhinitis was documented in the service 
medical records, the disorder pre-existed service and was not 
aggravated during service.  The VA and private medical 
records documenting the treatment for the disorder 30 years 
following his separation from service are not new, in that 
the evidence of record in March 1973 indicated that he 
suffered from chronic allergic rhinitis.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993) (records of treatment and a 
diagnosis many years after service, which do not document any 
nexus to service, are not new and material).  

The veteran's testimony regarding what he told the examiner 
when he was inducted into service is new, however, in that 
the evidence of record in March 1973 did not include any of 
his allegations regarding the onset of the allergic rhinitis.  
That evidence is not material, however, because it confirms 
the RO's previous finding that the disorder pre-existed 
service.  The veteran's testimony regarding the treatment 
that he received for the allergic rhinitis in service is 
cumulative of the evidence of record in March 1973, because 
his service medical records clearly document that treatment.  
The veteran's statements are not probative of the disorder 
having been aggravated by service, because the veteran is not 
competent to provide evidence that requires medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  For these reasons the Board finds that evidence that 
is both new and material has not been submitted, and the 
claim of entitlement to service connection for allergic 
rhinitis is not reopened.

A Gastrointestinal Disorder and Diabetes Mellitus

The veteran also contends that the gastrointestinal disorder, 
for which he started receiving treatment in 1969, is 
etiologically related to his complaints of indigestion during 
service.  As an alternative, he asserts that the 
gastrointestinal disorder was caused by his exposure to Agent 
Orange.  He also contends that service connection for 
diabetes mellitus should be granted because it is presumed to 
have resulted from his exposure to Agent Orange or, as an 
alternative, because it is due to the pancreatitis that was 
caused by exposure to Agent Orange.

As previously stated, the medical evidence shows that the 
disorders for which the veteran was treated beginning in 
October 1970 were diagnosed as hepatitis, pancreatitis, and 
gallbladder disease.  The evidence also indicates that the 
pancreatitis lead to the development of diabetes mellitus in 
1976.  The RO denied entitlement to service connection for 
hepatitis as well as gallbladder disease in March 1973, but 
the veteran has not included that disorder in his current 
claim for service connection.  Because the medical evidence 
shows that one of the gastrointestinal disorders for which 
the veteran is seeking service connection (pancreatitis) is 
etiologically related to diabetes mellitus, the Board will 
address these issues conjointly.

Factual Background

The veteran's service medical records disclose that during 
the July 1967 allergy study he reported having had some 
heartburn while serving in Vietnam, but no other 
abnormalities.  When being examined for separation from 
service in August 1967, he reported having stomach, liver, or 
intestinal trouble.  In elaborating on that report the 
examiner noted that the veteran had had frequent indigestion 
while serving in Vietnam, but that he was not then having any 
problems.  Examination of the abdomen and viscera was normal.  
The service medical records are silent for any complaints or 
clinical findings attributed to gallbladder disease, 
pancreatitis, or diabetes mellitus.

His service personnel records indicate that he served in 
Vietnam from March 1966 to March 1967, and he is presumed to 
have been exposed to Agent Orange while serving in Vietnam.  
38 C.F.R. § 3.307(a)(6) (2003).

The evidence indicates that the veteran initially claimed 
entitlement to service connection for gallbladder disease in 
October 1972.  He then reported having been treated for an 
"undetermined sickness" from October 1966 to May 1967, and 
that he was hospitalized beginning in June or July 1968 for 
gallbladder disease.  The RO denied entitlement to service 
connection for gallbladder disease in March 1973 because the 
veteran had not submitted medical evidence showing that he 
then had that disorder.  He then submitted medical records 
from the Mayo Clinic documenting the treatment for acute 
pancreatitis and chronic cholecystitis from July 1971 to 
January 1972.

Those records indicate that the etiology of the pancreatitis 
was undetermined.  Exploratory surgery was performed in July 
1971, which revealed inflammation of the pancreas and 
gallbladder, but no evidence of gallstones.  The gallbladder 
was removed, as was a portion of the pancreas.  Biopsies 
following the surgery were diagnostic of chronic 
cholecystitis and pancreatitis.

Based on the evidence shown above, in the May 1973 rating 
decision the RO again denied entitlement to service 
connection for gallbladder disease, and also denied service 
connection for chronic pancreatitis.  The RO based the denial 
of service connection on the absence of any indication in the 
veteran's service medical records, or within a year of 
separation from service, of him having any disease of the 
gallbladder or pancreas.

The evidence received following the May 1973 decision 
includes the report of a hospitalization from April to May 
1969 with diagnoses of neurotic depression, chronic 
lumbosacral strain, exogenous obesity, and borderline 
hypertension.  That private hospital summary makes no 
reference to any complaints or clinical findings related to a 
gastrointestinal disorder.

The evidence also includes an October 1970 hospital summary 
showing that the veteran complained of severe abdominal pain 
that began on the day of admission.  With the exception of 
his consumption of four or five beers on the previous day, 
his physician could find no precipitating cause for the 
abdominal pain.  His symptoms were then diagnosed as 
pancreatitis.  The report of an April 1971 hospitalization 
for acute pancreatitis indicates that his physician then 
found that he was markedly overweight, and instructed him to 
lose weight.  The physician also advised him to avoid alcohol 
completely.  A June 1971 hospital summary documents the third 
attack of severe upper abdominal pain, which was diagnosed as 
pancreatitis.  That summary shows that the first attack of 
pancreatitis occurred in October 1970, and the second attack 
in April 1971.

Private medical records show that he was hospitalized for 
severe epigastric pain in December 1971.  He had had three 
prior attacks of acute pancreatitis, but investigations had 
shown no precipitating cause for the pancreatitis.  The 
treating physician noted, however, that the prior episodes of 
pancreatitis had always occurred after drinking beer, but the 
veteran denied having drunk any beer when hospitalized in 
December 1971.  The physician determined that the only other 
precipitating cause was obesity.

The veteran was again hospitalized in January 1973 for 
chronic pancreatitis, at which time an exploratory laparotomy 
was performed.  On admission he reported a three-year history 
of abdominal pain.  The report of a consultation obtained in 
conjunction with the January 1973 hospitalization shows that 
his chief complaint was recurrent pancreatitis.  His first 
attack of pancreatitis had occurred in October 1970; the 
second in April 1971; the third in May 1971; and the fourth 
in December 1971.  Surgery had been performed between the 
third and fourth attack (July 1971).  He continued to 
experience abdominal symptoms following the attack documented 
in December 1971.  His symptoms were not precipitated by 
alcohol, and he denied consuming any alcohol for the previous 
year.  He had no history of trauma, drug intake, or family 
history to explain the cause of the disease.  That 
hospitalization resulted in a diagnosis of chronic, recurrent 
pancreatitis, probably due to an obstructive mechanism.

In a January 1989 medical report, which was submitted in 
conjunction with the veteran's claim for benefits under the 
Agent Orange Payment Program, the veteran's private physician 
outlined his history of chronic pancreatitis.  The physician 
also stated that the veteran had developed diabetes mellitus 
in February 1976 due to chronic pancreatitis.  In addition, 
he stated that the veteran's gallbladder had been removed due 
to gallbladder disease.

In his application for benefits under the Agent Orange 
Payment Program the veteran stated that he began having 
severe stomach pains in 1968, but that a gastrointestinal 
disorder was not diagnosed until 1970.  

The VA and private medical records document the ongoing 
treatment of insulin-dependent diabetes mellitus with an 
onset in 1976.  The diabetes has been referred to as both 
Type I and Type II diabetes.  The VA and private treatment 
records show beginning in December 1982 that the diabetes 
mellitus is secondary to the pancreatitis and removal of part 
of the pancreas.

The veteran was hospitalized for acute pancreatitis in August 
1990.  The summary report of that hospitalization indicates 
that he had no history of alcoholism, but that he had had 
seven attacks of abdominal pain prior to 1971.  That evidence 
was, however, apparently based on the veteran's reported 
history, in that the physician providing the report had 
treated the veteran only for the previous four years.

In multiple statements and hearing testimony beginning in 
March 1991 the veteran reported having severe stomach pains 
while serving in Vietnam, which his doctors described as 
heartburn.  He stated that his stomach pain got worse after 
he was separated from service, which resulted in the removal 
of his gallbladder and part of his pancreas.  He also stated 
that his doctors had told him when he had part of the 
pancreas removed that he would develop diabetes in four or 
five years, which did occur.  He claimed that all of his 
health problems resulted from having been sprayed with Agent 
Orange in Vietnam.

In November 1991 the veteran submitted copies of his medical 
records documenting the treatment that he received from 
February 1966 to May 1967.  He claims that those records 
document the treatment of his severe stomach pain.  A review 
of the records he referenced discloses, however, that the 
treatment was for a swollen right foot, a skin rash, and pain 
in the neck, left shoulder, and chest, which was treated with 
Darvon and meprobamate.  The service medical records do not 
make any reference to a gastrointestinal disorder.

In a February 2000 report H.W.S., M.D., stated that the 
veteran had asked him to provide an opinion regarding the 
cause of his diabetes mellitus.  Dr. S. then noted that the 
veteran had been exposed to Agent Orange in Vietnam, and that 
the veteran reported the development of severe abdominal pain 
following that exposure that resulted in a pancreatectomy in 
the early 1970s.  Dr. S. stated that as a result of the 
pancreatectomy the veteran was an insulin-dependent diabetic.  
He found that the diabetes was not due to alcohol, and that 
there was no history of diabetes in the veteran's family.

In an October 2001 report Dr. S. again noted that the veteran 
had been exposed to Agent Orange while serving in Vietnam, 
and that exposure to Agent Orange had been associated with 
pancreatitis, among other illnesses.  He stated that due to 
the pancreatitis caused by exposure to Agent Orange, the 
veteran had undergone a pancreatectomy and then developed 
diabetes mellitus.  He found no pre-disposing condition to 
the pancreatitis, in that there was no history of alcoholism 
or gallstones, and that the veteran had had a cholecystectomy 
prior to the onset of pancreatitis.  He found that the 
pancreatitis and subsequent pancreatectomy, with the 
development of insulin-dependent diabetes mellitus, was due 
to the Agent Orange exposure.

During an October 2001 hearing before the RO Decision Review 
Officer the veteran testified that he started having stomach 
problems in Vietnam, and continued to have stomach problems 
until his gallbladder was removed.  He also stated that he 
continued to have stomach problems since then.  He stated 
that he reported his stomach pain, which he characterized as 
severe heartburn, to the medics, and they gave him 
medication.  He also stated that he continued to receive 
treatment for stomach problems after returning from Vietnam.  
He reported having received treatment for stomach problems 
from a private doctor beginning in 1967, but that the records 
of that treatment were not available.  He testified that he 
developed diabetes in 1976, and that he had taken insulin for 
the disorder since approximately 1979.  He described having 
been exposed to Agent Orange in Vietnam, and stated that 
following that exposure he started having stomach pain.

Following Dr. S.'s October 2001 report, the RO asked him to 
submit his treatment records pertaining to the veteran.  
Those records show that in a January 2000 treatment note Dr. 
S. stated that the veteran had asked him to provide a 
statement indicating that his diabetes was a result of Agent 
Orange exposure.  In the January 2000 treatment note, 
however, Dr. S. also stated that it was his understanding 
that the veteran had severe alcoholism with the recurrent 
pancreatitis, resulting in the pancreatectomy and development 
of diabetes.  In a February 2000 note Dr. S. stated, in 
regards to the chronic pancreatitis, status post 
pancreatectomy with insulin-dependent diabetes mellitus, 
"[w]ishes for me to write a letter to make this service 
connected" (this request apparently resulted in the February 
2000 report).

The RO requested a copy of the medical evidence pertaining to 
the veteran's claim for disability benefits from the Social 
Security Administration.  That evidence included treatment 
records from Dr. S., including the report of a November 1999 
hospital summary.  In that hospital summary Dr. S. 
characterized the veteran's pancreatitis, with resulting 
diabetes mellitus, as being due to alcohol abuse.

In reference to Dr. S.'s October 2001 report, in January 2002 
the RO asked him to submit an explanation for his conclusion 
that Agent Orange had caused the veteran's pancreatitis.  In 
response to that request, and following the March 2003 
hearing before the undersigned, in March 2003 Dr. S. 
submitted a summary of multiple scientific studies that he 
characterized as showing a relationship between Agent Orange 
exposure and pancreatic disease.  The specific studies that 
he cited, however, refer to a statistical relationship 
between Agent Orange exposure and diabetes mellitus, not 
pancreatic disease per se.  

The veteran's representative also submitted a number of 
treatises pertaining to a statistical relationship between 
exposure to dioxin (the herbicide included in Agent Orange) 
and the occurrence of diabetes mellitus, thyroid disorders, 
insulin resistance, and blood glucose levels; the rate of 
Agent Orange exposure among Vietnam veterans; the statistical 
relationship between occupational exposure to pesticides and 
pancreatic cancer; pancreatitis due to environmental toxins; 
a statistical relationship between herbicides and pancreatic 
cancer in wheat-producing states; the effect on insulin 
secretion in mice by imidazolines; the effect of A8947 (a 
broad-leaf herbicide) on pancreatic hypertrophy in rats; the 
effects of dioxin on cell membranes in the pancreas of guinea 
pigs; the effects of dioxin on metabolic imbalances in guinea 
pigs; and the effects of acute dioxin toxicity on some 
endocrine and morphological processes.

During the March 2003 hearing the veteran testified that he 
started having problems with his stomach within a year after 
he got out of service, which were attributed to nerves.  He 
stated that his stomach problems got worse, resulting in his 
hospitalizations for pancreatitis.  He denied ever being an 
alcoholic, and asserted that his diabetes was caused by 
stress.

New and Material Evidence to Reopen the Claim for Service 
Connection for a Gastrointestinal Disorder, Claimed as a 
Stomach Disorder, Gallbladder Disease, or Pancreatitis

As previously stated, the RO denied entitlement to service 
connection for gallbladder disease and pancreatitis in March 
and May 1973.  The veteran described his claim for service 
connection for a "stomach disorder" as a request for 
service connection for the disabilities for which he received 
treatment in 1970-1973, which was gallbladder disease and 
pancreatitis.  The Board will, therefore, address the issue 
of service connection for a stomach disorder in the context 
of the previously denied claims for service connection for 
gallbladder disease and pancreatitis.  Because the prior 
denials of service connection are final, new and material 
evidence must be considered in order for the Board to have 
jurisdiction to consider the substantive merits of the 
veteran's current claim.  Jackson, 265 F.3d at 1369.

The medical evidence submitted subsequent to the March and 
May 1973 decisions includes the October 2001 report from Dr. 
S. indicating that the pancreatitis was caused by the 
veteran's exposure to Agent Orange while serving in Vietnam.  
This evidence is new, in that none of the evidence of record 
in May 1973 indicated that the pancreatitis was caused by any 
incident of service.  The evidence is also material, because 
it bears directly and substantially on the issue on appeal, 
that being whether a gastrointestinal disorder (however 
diagnosed) is etiologically related to service.  The Board 
finds, therefore, that evidence that is both new and material 
has been submitted, and the claim of entitlement to service 
connection for a gastrointestinal disorder is reopened.

After a finding that new and material evidence has been 
submitted, the Board may proceed with a decision on the 
merits only if such action is not prejudicial to the veteran.  
Bernard v Brown, 4 Vet. App. 384, 392 (1993).  Prejudice will 
not be shown if the claimant has been given adequate notice 
of the need to submit evidence or argument on the question 
being addressed and an opportunity to submit evidence and 
argument on that issue.  Curry v. Brown, 7 Vet. App. 59, 67 
(1994).  In the instant case the RO conducted a de novo 
adjudication of the veteran's claim in an April 1997 rating 
decision and the subsequent supplemental statements of the 
case.  The RO has also provided the veteran with the laws and 
regulations pertaining to service connection, and the veteran 
and his representative submitted arguments and evidence on 
that issue.  The Board further finds, therefore, that it may 
consider the substantive merits of the claims for service 
connection without prejudice to the veteran.

In this context the Board notes that the medical evidence 
shows that the veteran's claimed gastrointestinal disorder 
has been diagnosed as gallbladder disease and pancreatitis.  
Although the VA examiner in September 1991 found that his 
complaints of epigastric pain could be due to gastritis or 
esophagitis, that assessment was not based on review of his 
medial records.  The medical records indicate that the 
current gastrointestinal symptoms are secondary to 
pancreatitis.  The Board will, therefore, analyze the 
veteran's assertions and the available evidence as they 
relate to the diagnoses documented in his medical records.

Service Connection for Gallbladder Disease

As an initial matter the Board notes that if a veteran served 
for 90 days in active service, and calculi of the gallbladder 
develop to a degree of 10 percent or more within one year 
from the date of separation from service, such disease may be 
service connected even though there is no evidence of such 
disease in service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  The medical evidence 
indicates that the veteran's gallbladder was removed due to 
cholecystitis, and that there was no evidence of calculi in 
the gallbladder.  Service connection based on the presumptive 
provisions applicable to chronic diseases is not, therefore, 
shown.  In addition, gallbladder disease, or cholecystitis, 
is not one of the diseases to which the presumption of 
service connection applies for veterans of the Vietnam War.  
38 C.F.R. § 3.309(e) (2003).  Service connection can be 
shown, however, with proof of actual direct causation.  
Combee, 34 F.3d at 1039.

Regarding the claim for service connection for gallbladder 
disease based on direct causation, the Board finds that 
although the veteran had his gallbladder removed in July 1971 
due to cholecystitis, the medical evidence does not show that 
he currently has any gallbladder disease or residuals of the 
cholecystectomy.  His claim for service connection for 
gallbladder disease, or the residuals of the gallbladder 
disease, is not, therefore, supported by a current medical 
diagnosis of disability.  In addition, the medical evidence 
does not reflect a nexus between the cholecystitis and any 
incident of service.  Hickson, 12 Vet. App. at 253.

The service medical records indicate that the veteran 
reported having had heartburn while serving in Vietnam.  He 
contends that those symptoms represented the onset of 
gallbladder disease, in that he continued to have stomach 
problems following his separation from service, which 
gradually increased in severity until he was hospitalized in 
October 1970.  

The contemporaneous records show, however, that he had no 
gastrointestinal complaints when he was separated from 
service in August 1967.  The records documenting his 
hospitalizations beginning in October 1970 indicate that he 
initially developed gastrointestinal symptoms in 1970.  The 
report of his hospitalization from April to May 1969 makes no 
reference to any history of gastrointestinal symptoms.  In 
his October 1972 claim he did not report any treatment for 
gastrointestinal symptoms prior to June 1968.  The Board 
finds that the contemporaneous records are more probative 
than his relatively current statements.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the 
veteran).  The Board also finds, therefore, that his current 
report of having increasing gastrointestinal symptoms from 
1967 to 1970 is not credible.  See Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).

Although the veteran is competent to provide evidence of 
observable symptoms, he is not competent to provide evidence 
on the etiology of a medical disorder.  Grottveit, 5 Vet. 
App. at 93.  His assertion that the symptoms that he had in 
service represented the onset of gallbladder disease or that 
the gallbladder disease was caused by his exposure to Agent 
Orange are not, therefore, probative of a nexus to service.  
The medical evidence does not reflect an etiological 
relationship between the symptoms reported during service or 
Agent Orange exposure and the development of gallbladder 
disease at least three years following his separation from 
service.  For these reasons the Board finds that the criteria 
for service connection are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for gallbladder disease.

Service Connection for Pancreatitis

The evidence shows that the veteran underwent extensive 
treatment for pancreatitis from October 1970 to January 1973, 
resulting in a partial pancreatectomy.  He was again 
hospitalized for pancreatitis in August 1990.  In addition, 
he has a chronic residual of the pancreatitis, that being 
diabetes mellitus.  Furthermore, his service personnel 
records show that he served in Vietnam from March 1966 to 
March 1967, and he is presumed to have been exposed to Agent 
Orange due to that service.  38 C.F.R. § 3.307(a)(6) (2003).  
The Board finds, therefore, that his claim for service 
connection for pancreatitis is supported by a current medical 
diagnosis of disability and probative evidence of a related 
disease or injury during service.  Hickson, 12 Vet. 
App. at 253.  For the reasons that will be explained below, 
however, the Board finds that the preponderance of the 
probative evidence of record indicates that the pancreatitis 
is not related to any incident of service, including the 
veteran's exposure to Agent Orange.

The Board again notes that pancreatitis is not one of the 
diseases to which the presumption of service connection 
applies for veterans of the Vietnam War.  38 C.F.R. 
§ 3.309(e) (2003).  Service connection can be shown, however, 
with proof of actual direct causation.  Combee, 34 F.3d 
at 1039.

In his October 2001 report Dr. S. found that the pancreatitis 
that was initially diagnosed in October 1970 was caused by 
the veteran's exposure to Agent Orange, and resulted in the 
development of diabetes mellitus.  When asked to provide the 
rationale for his opinion, in his March 2003 report Dr. S. 
cited to multiple statistical studies pertaining to the 
relationship between Agent Orange exposure and the 
development of diabetes mellitus.  He apparently assumed that 
because a statistical relationship between Agent Orange 
exposure and Type II diabetes mellitus has been found to 
exist, that same relationship should be applicable to 
pancreatic disease.  He did not cite to any studies 
pertaining to a relationship between Agent Orange exposure 
and diseases of the pancreas per se, nor did he provide the 
rationale for his assumption that a relationship had been 
shown between Agent Orange exposure and pancreatitis.

The veteran's representative also submitted excerpts from 
numerous medical treatises pertaining to the health hazards 
of various toxins, including dioxin (the herbicide used in 
Agent Orange).  As will be shown below, the Board finds that 
the evidence submitted in support of the veteran's contention 
that his pancreatitis was caused by Agent Orange exposure is 
outweighed by the evidence against his claim.

In accordance with the statutory mandate of the Agent Orange 
Act of 1991, Pub. L. No. 102-4, § 3, 105 Stat. 11 (1991) 
(codified at 38 U.S.C.A. § 1116 (West 2002)), the Secretary 
has entered into a contract with the National Academy of 
Sciences (NAS) for that organization to conduct analyses of 
the medical studies pertaining to the health hazards of Agent 
Orange exposure:  

Congress mandated that NAS determine, to the extent 
possible: (1) Whether there is a statistical 
association between the suspect diseases and 
herbicide exposure, taking into account the 
strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; (2) the increased risk of disease 
among individuals exposed to herbicides during 
service in the Republic of Vietnam during the 
Vietnam Era; and (3) whether there is a plausible 
biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the 
suspect disease.  Section 3 of Public Law 102-4 
also required that NAS submit reports on its 
activities every two years (as measured from the 
date of the first report) for a ten-year period. 

Section 2 of Public Law 102-4 provides that 
whenever the Secretary determines, based on sound 
medical and scientific evidence, that a positive 
association (i.e., the credible evidence for the 
association is equal to or outweighs the credible 
evidence against the association) exists between 
exposure of humans to an herbicide agent (i.e., a 
chemical in an herbicide used in support of the 
United States and allied military operations in the 
Republic of Vietnam during the Vietnam Era) and a 
disease, the Secretary will publish regulations 
establishing presumptive service connection for 
that disease.  If the Secretary determines that a 
presumption of service connection is not warranted, 
he is to publish a notice of that determination, 
including an explanation of the scientific basis 
for that determination.  The Secretary's 
determination must be based on consideration of the 
NAS reports and all other sound medical and 
scientific information and analysis available to 
the Secretary.

Diseases Not Associated with Exposure to Certain 
Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).

In April 2001 the NAS released its fourth report, entitled 
"Veterans and Agent Orange: Update 2000."  In that report 
the NAS reviewed the studies released since its previous 
report in 1998, including updates to studies previously 
reviewed.  In that report the NAS concluded, based on 
analysis of the cumulative scientific data, that there is 
insufficient evidence to show a positive association between 
Agent Orange exposure and gastrointestinal and digestive 
diseases, other than Type II diabetes mellitus.  
Specifically:

Gastrointestinal and digestive disease includes 
diseases of the esophagus, stomach, intestines, 
rectum, liver, and pancreas.  NAS, in VAO and 
subsequent reports, found there was inadequate or 
insufficient information to determine whether an 
association exists between exposure to herbicides 
and gastrointestinal and digestive disease.

. . . 

NAS concluded that there was no information 
contained in the research reviewed for Update 2000 
to change the conclusion that there is inadequate 
or insufficient evidence to determine whether an 
association exists between exposure to herbicides 
and gastrointestinal and digestive diseases.  
Taking account of the available evidence and NAS' 
analysis, the Secretary has found that the credible 
evidence against an association between herbicide 
exposure and gastrointestinal and digestive disease 
outweighs the credible evidence for such an 
association, and he has determined that a positive 
association does not exist.

Diseases Not Associated with Exposure to Certain 
Herbicide Agents, 67 Fed. Reg. 42,600, 42,605-06 
(June 24, 2002).

In summary, the NAS concluded, based on analysis of all the 
published reports of studies on the effects of Agent Orange 
and human health, that there was inadequate or insufficient 
evidence to show whether a relationship existed between Agent 
Orange exposure and the development of gastrointestinal 
diseases, including diseases of the pancreas.  Based on NAS' 
analysis and all other sound medical and scientific 
information, the Secretary has determined that the credible 
evidence against such an association outweighs the credible 
evidence in support of an association.  See 38 U.S.C.A. 
§ 1116(c) (West 2002).  The Secretary has published those 
findings as required by the statute, and those findings are 
binding on the Board.

In summary, although Dr. S. and the veteran's representative 
have referenced scientific studies purportedly showing a 
statistical relationship between Agent Orange exposure and 
pancreatic disease, the conclusions in those studies are 
outweighed by the scientific evidence refuting such a 
relationship.  For these reasons the Board has concluded that 
the preponderance of the evidence, including the evidence 
incorporated into the Secretary's findings, indicates that 
the veteran's pancreatitis was not caused by exposure to 
Agent Orange, or any other incident of service.  The Board 
finds, therefore, that service connection for pancreatitis is 
not warranted.

Service Connection for Diabetes Mellitus

The veteran contends that service connection should be 
granted for diabetes mellitus because the disorder was caused 
by Agent Orange exposure in Vietnam.  The medical evidence 
establishes that he has diabetes mellitus, and that he served 
in Vietnam from March 1966 to March 1967.  The Board finds, 
therefore, that his claim for service connection is supported 
by a current medical diagnosis of disability, and evidence of 
the incurrence of a related injury in service.  Hickson, 
12 Vet. App. at 253.  For the reasons that will be explained 
below, however, the Board finds that the evidence establishes 
that the currently diagnosed diabetes mellitus is not related 
to any incident of service.

Type II diabetes mellitus is presumed to have been incurred 
in service for those veteran's who served in Vietnam during 
the Vietnam War if the disease becomes manifest to a degree 
of 10 percent or more at any time during the veteran's 
lifetime.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2003).  Because the veteran 
requires insulin to control his diabetes, the disorder is 
manifested to a degree in excess of 10 percent.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2003).

The presumption of service incurrence is rebutted, however, 
if there is affirmative evidence to the contrary, or evidence 
to establish that the veteran suffered an intercurrent 
disease or injury, which is a recognized cause of the claimed 
disorder, between the date of separation from service and the 
onset of the claimed disease.  38 U.S.C.A. § 1113(a) (West 
2002).  The evidence which may be considered in rebuttal of 
service incurrence will be any evidence of a nature usually 
accepted as competent to indicate the time of existence or 
inception of disease, and medical judgment will be exercised 
in making determinations relative to the effect of 
intercurrent injury or disease.  The expression "affirmative 
evidence to the contrary" will not be taken to require a 
conclusive showing, but such showing as would, in sound 
medical reasoning and in the consideration of all evidence of 
record, support a conclusion that the disease was not 
incurred in service.  38 C.F.R. § 3.307(d) (2003).

In the medical records the veteran's diabetes mellitus has 
been referred to as both Type I and Type II diabetes.  
Regardless of whether it is referred to as Type I or Type II 
diabetes, both the private and VA medical records 
consistently show that the diabetes was caused by the 
pancreatitis with a partial pancreatectomy that the veteran 
experienced from October 1970 to January 1973.  Dr. S. in his 
October 2001 report asserted that the diabetes mellitus had 
been caused by the pancreatic disease, but argued that the 
pancreatic disease was caused by Agent Orange exposure.  

As shown above, the Board has determined that the 
pancreatitis is not related to any incident of service, 
including exposure to Agent Orange.  The evidence showing 
that the veteran developed pancreatitis following his 
separation from service, and that that pancreatitis caused 
the diabetes mellitus, constitutes evidence to establish that 
he suffered an intercurrent disease or injury.  The Board 
finds, therefore, that the presumption of service connection 
is rebutted.  There is no evidence of record indicating that 
the diabetes mellitus was, in fact, incurred in service on 
any basis other than the veteran's exposure to Agent Orange.  
For that reason the Board has determined that the 
preponderance of the evidence establishes that the diabetes 
mellitus was not incurred in service.  A grant of service 
connection for diabetes mellitus is not, therefore, 
warranted.


ORDER

The appeal to reopen the claim of entitlement to service 
connection for allergic rhinitis is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a gastrointestinal 
disorder is reopened.

The claim of entitlement to service connection for a 
gastrointestinal disorder, claimed as a stomach disorder, 
gallbladder disease, or pancreatitis, is denied.

The claim of entitlement to service connection for diabetes 
mellitus is denied.


REMAND

As previously stated, the VCAA was enacted on November 9, 
2000.  The VCAA is applicable to all claims filed on or after 
the date of enactment, or filed before the date of enactment 
and still pending before VA on that date.  Dyment, 287 F.3d 
at 1377; VAOPGCPREC 7-03.  Because the veteran's appeal of 
the rating assigned for the left ankle disability and his 
appeal of the effective date awarded for the 50 percent 
rating for PTSD were filed after November 2000, the 
provisions of the VCAA are applicable to those claims.  The 
RO has not, however, informed the veteran of the evidence 
required to establish entitlement to a higher rating, or 
entitlement to an earlier effective date.  The Court has 
expressly held that the VCAA is applicable to an appeal of an 
assigned effective date.  Huston v. Principi, 17 Vet. App. 
195, 202 (2003).  The Board finds, therefore, that remand of 
these issues is required.

In addition to the above, following the March 2003 hearing 
before the undersigned the veteran submitted additional 
evidence in support of his appeal of the rating assigned for 
the left ankle disability.  He has not, however, waived 
consideration of this evidence by the RO in the first 
instance.  This evidence is, therefore, being provided to the 
RO for consideration in its re-adjudication of the veteran's 
appeal.  See Disabled American Veterans, et. al., 327 F.3d 
at 1346-47; 38 C.F.R. § 20.1304 (2001).

The veteran was last afforded a VA medical examination in 
October 2002, at which time the examination revealed limited 
motion in the left ankle, without ankylosis.  The veteran 
subsequently presented a medical report from a private 
physician in which the physician indicated that the veteran 
had no movement in the left ankle.  The physician did not, 
however, describe any physical examination of the left lower 
extremity.  In addition, a March 2003 VA treatment record 
indicates that the end-stage arthritis in the left ankle may 
have a neuropathic component, versus being due to trauma.  
The medical evidence indicates that the veteran has marked 
degenerative disc disease in the lumbosacral spine, with 
radiculopathy into both lower extremities, for which service 
connection has been denied.  It is not clear from the 
available evidence to what extent the disability in the left 
lower extremity is due to the nonservice-connected 
degenerative disc disease, rather than the residuals of a 
left ankle injury.  For these reasons the Board finds that an 
additional orthopedic examination should be provided to the 
veteran.

As shown above, the Board has determined that new and 
material evidence has not been submitted to reopen a claim 
for service connection for allergic rhinitis, and continued 
the denial of service connection for that disorder on the 
basis that the disorder pre-existed service.  The veteran's 
service medical records show that, in addition to a diagnosis 
of allergic rhinitis, he was treated for sinusitis in 
service.  In addition, the VA and private treatment records 
show intermittent treatment for sinusitis following his 
separation from service.  It is not clear whether the 
sinusitis documented in the medical records is a component of 
the allergic rhinitis, or whether it constitutes a separate 
disability.  The Board finds, therefore, that additional 
development of this issue is warranted.

Accordingly, these issues are remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for sinusitis or 
a left ankle disorder since December 
2002.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  If 
the RO is not able to obtain the 
identified records, the claims file 
should be documented to that effect and 
the veteran so notified.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his left 
foot/ankle disorder.  The claims file and 
a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies, 
including X-ray studies, that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should conduct an 
examination pertaining to the left lower 
extremity and provide a diagnosis for any 
pathology found.  The examiner should 
also document the functional limitations 
resulting from the service-connected 
residuals of an injury to the left ankle, 
and distinguish any such functional 
limitations from those due to a 
nonservice-connected cause, such as 
sciatic neuropathy.  Specifically, the 
examiner should document the range of 
motion of the left ankle, including any 
limitation of motion due to pain.  The 
examiner should determine whether the 
left ankle is ankylosed and, if so, 
describe the angle, in terms of degrees 
of dorsiflexion or plantar flexion, at 
which the ankle is ankylosed.

4.  The RO should forward the veteran's 
claims file to an appropriate VA 
physician to obtain a medical opinion 
regarding the etiology of the sinusitis 
documented in his medical records.  If 
the VA physician determines that an 
examination is necessary in order to 
provide the requested opinion, that 
examination should be provided to the 
veteran.

Based on review of the medical evidence 
of record and sound medical principles, 
the physician should provide an opinion 
on whether the sinusitis documented in 
the medical records is a component of the 
nonservice-connected allergic rhinitis, 
i.e., whether the disorders have a common 
etiology.  If the physician determines 
that the sinusitis is distinct and 
separate from the allergic rhinitis, the 
physician should provide an opinion on 
whether any currently diagnosed sinusitis 
at least as likely as not (probability of 
50 percent or greater) had its onset 
during military service.

5.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the remaining issues 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and be 
given the opportunity to respond.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky, 12 Vet. App. at 369.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                     
______________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



